     Case 2:18-cv-01184-JCM-EJY Document 109 Filed 08/21/20 Page 1 of 5




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   RAMON MURIC-DORADO,                                         Case No. 2:18-cv-01184-JCM-EJY
 5                  Plaintiff,
                                                                 ORDER AND REFERRAL TO
 6          v.                                                     PRO BONO PROGRAM
 7   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
 8
                    Defendants.
 9

10          Before the Court is Plaintiff’s filing titled “Interim Status Report and Expert Witness
11   Disclosures.” ECF No. 99. The Court has considered Plaintiff’s filing and Defendant’s Opposition
12   (ECF No. 105). No Reply was filed by Plaintiff. Plaintiff’s Motion asks the Court to appoint three
13   expert witnesses, as well as counsel, to assist him in this case. ECF No. 99 at 2. These issues
14   intertwine as discussed below.
15          With respect to Plaintiff’s request for the appointment of experts, well settled law establishes
16   that 29 U.S.C. § 1915 “does not provide for the appointment of expert witnesses to aid prisoners or
17   other indigent litigants.”    Carley v. Gentry, Case No. 2:17-cv-02670-MMD-VCF, 2020 WL
18   1855174, at *1 (D. Nev. Apr. 10, 2020) (citing Hannah v. United States, 523 F.3d 597, 601 (5th Cir.
19   2008). And, while Federal Rule of Evidence 706 provides that federal courts may exercise their
20   discretion to appoint expert witnesses when “scientific, technical, or other specialized knowledge
21   will assist the trier-of-fact to understand the evidence or decide a fact in issue,” Ledford v. Sullivan,
22   105 F.3d. 354, 358-59 (7th Cir. 1997), the rule does not “contemplate the appointment of, and
23   compensation for, an expert to aid one of the parties.” Walker v. Woodford, Case No. 05cv1705
24   LAB (NLS), at *1, 2008 WL 793413 (S.D. Cal. Mar. 24, 2008) (citation omitted). In a circumstance
25   where the Court evaluates whether to appoint an expert under Fed. R. Evid. 706(a), “the court may
26   order the parties to show cause why expert witnesses should not be appointed and may ask the parties
27   to submit nominations. The court may appoint any expert that the parties agree on and any of its
28   own choosing.” Nevertheless, Fed. R. Evid. 706 is not a means to avoid the in forma pauperis statute
                                                       1
     Case 2:18-cv-01184-JCM-EJY Document 109 Filed 08/21/20 Page 2 of 5




 1   or its prohibition against using public funds to pay for the expenses of witnesses. Manriquez v.

 2   Huchins, Case No. 1:09-cv-00456-LJO-BAM PC, 2012 WL 5880431, at *12 (E.D. Cal. 2012). Rule

 3   706 also does not contemplate court appointment and compensation of an expert witness as an

 4   advocate for Plaintiff. Brooks v. Tate, Case No. 1:11-cv-01503 AWI-DLB PC, 2013 WL 4049043,

 5   at *1 (E. D. Cal. Aug.7, 2013).

 6          Here, Plaintiff seeks experts to: (1) speak to alleged personal injuries sustained to his face

 7   and head, including, apparently, a concussion; (2) opine on alleged nerve damage suffered by

 8   Plaintiff; and, (3) opine on the standard of care in an effort to demonstrate that Naphcare allegedly

 9   deviated from that standard. ECF No. 99 at 3. To support the first two requests, Plaintiff attaches a

10   letter from UMC that provides no medical information (id. at 7), as well as a single page document

11   including what appears to be a medical “impression” entered on July 4, 2019 stating: “[h]igh-grade

12   bursal sided partial-thickness partial width tear of the anterior fibers of the supraspinatus tendon

13   measuring 9 mm in AP width.” Id. at 8. Plaintiff added a handwritten arrow pointing to this

14   “impression” and the words “expert witness” to this page. Id.

15          Neither Plaintiff’s argument nor the documents he attaches to his request for expert

16   appointments support the need for an expert in neurology as there does not appear to be any

17   indication of alleged neurological damage suffered by Plaintiff at issue in this case. See ECF Nos.

18   15 (Plaintiff’s Second Amended Complaint) and 22 (the Court’s Screening Order). Similarly, a

19   review of Plaintiff’s Second Amended Complaint and Screening Order shows no event occurring on

20   or near July 4, 2019 that would support the need for an expert based on the medical “impression” of

21   that same date to which Plaintiff points on page 8 of his Motion. Compare ECF Nos. 15 and 22.

22          However, as to the document attached at ECF No. 99, page 9, this indicates that in May 2018,

23   Plaintiff was seen by prison healthcare for a right shoulder injury that occurred in January 2018. Id.

24   Plaintiff adds an arrow pointing to the handwritten words “Expert witness” next to the entry stating:

25   “IM has half pea size bump visible on right shoulder, skin intact, no redness and no edema noted,

26   +ROM < 3 sec capillary refil[l] to distal extremities.” As alleged in Plaintiff’s Second Amended

27   Complaint, Naphcare medical staff refused or delayed treatment of Plaintiff’s injuries because

28   Naphcare had a custom of minimizing inmate injuries caused by correction officers. See ECF No.

                                                      2
     Case 2:18-cv-01184-JCM-EJY Document 109 Filed 08/21/20 Page 3 of 5




 1   22 at 24. It is Plainiff’s allegation regarding Naphcare’s alleged custom, together with Plaintiff’s

 2   allegation regarding a January 2018 injury not addressed until May 2018, that concerns the Court.

 3   This claim by Plaintiff is, at least potentially, sufficiently complex to warrant the appointment of

 4   counsel who, upon such appointment, may consider whether a court-appointed expert is needed to

 5   assist the Court with evaluating this claim.

 6          Plaintiff sought appointment of counsel on several prior occasions that were denied.

 7   However, on this occasion, Plaintiff identifies an issue—whether it is appropriate to appoint an

 8   expert on the standard of care in an effort to demonstrate that Naphcare deviated from that standard;

 9   that is, whether Naphcare had a custom of minimizing inmate injuries caused by correction

10   officers—that warrants a closer look. Although the Court cannot, at this stage, evaluate the

11   likelihood of success on the merits of this claim, the claim is clearly beyond Plaintiff’s knowledge

12   and is highly complex. To prove this claim may ultimately require appointment of an expert, which

13   first requires evaluation by counsel.

14          The Third Circuit recognizes the need for expert medical testimony in cases where the issue

15   is whether prison officials prevented an inmate from receiving recommended treatment.

16   Montgomery v. Pinchak, 294 F.3d 492, 504 (3rd Cir. 2002) (a defendant himself cannot explain the

17   medical consequences of delayed treatment); see also Durmer v. O’Carroll, M.D., 991 F.2d 64, 68

18   (3rd Cir. 1993) (noting that deliberate indifference may exist in a variety of different circumstances,

19   including where “prison authorities prevent an inmate from receiving recommended treatment,” or

20   “where knowledge of the need for medical care [is accompanied by the] intentional refusal to provide

21   that care”) (citations and internal quote marks omitted). The Ninth Circuit holds that “a prisoner

22   need not prove that he was completely denied medical care.” Lopez v. Smith, 203 F.3d 1122, 1132

23   (9th Cir. 2000) citing Ortiz v. City of Imperial, 884 F.2d 1312, 1314 (9th Cir. 1989). “Rather, he

24   can establish deliberate indifference by showing that officials intentionally interfered with his

25   medical treatment.” Id. citing Estelle v. Gamble, 429 U.S. 97, 105 (1976); Jett v. Penner, 439 F.3d

26   1091, 1096-98 (9th Cir.2006) (delay of treatment for serious medical need about which inmate filed

27   medical slips and grievances can amount to deliberate indifference if the delay leads to further injury

28   or unnecessary pain). The principles established by these cases strongly support the conclusion that

                                                      3
     Case 2:18-cv-01184-JCM-EJY Document 109 Filed 08/21/20 Page 4 of 5




 1   in order to evaluate and ultimately present evidence on such a claim would be far too challenging

 2   for even a skilled lay person.

 3          In sum, although Plaintiff has sufficiently articulated his claims thus far, the Court concludes

 4   that the complexity of evaluating whether Naphcare had a custom of minimizing inmate injuries

 5   caused by correction officers, as evidenced by Plaintiff’s January 2018 injury and treatment, or lack

 6   thereof, until May 2018, will be difficult and unreasonable for Plaintiff to handle on a pro se basis.

 7   The Court thus finds exceptional circumstances warrant the appointment of pro bono counsel in this

 8   matter for the limited purpose of representing Plaintiff in the evaluation of, conducting the discovery

 9   necessary and related to, and, ultimately potentially prosecuting Plaintiff’s claim that Naphcare had

10   a custom of delaying care for inmates injured by correction officers. In the course of this

11   representation, pro bono counsel shall evaluate whether an expert is needed to assist the Court with

12   questions presented by Plaintiff’s claim. However, Plaintiff is advised that there is no guarantee pro

13   bono counsel will be identified. Therefore, the motion for appointment of counsel will be granted

14   contingent upon the identification of counsel willing to represent plaintiff pro bono for this limited

15   purpose.

16          Accordingly,

17          IT IS HEREBY ORDERED that Plaintiff’s Interim Status Report and Expert Witness

18   Disclosure (ECF No. 99) is GRANTED in part and DENIED in part.

19          IT IS FURTHER ORDERED that Plaintiff’s request for appointment of a neurological expert

20   and expert on Plaintiff’s alleged head and face injuries are DENIED with prejudice as the Court

21   finds no basis for appointment of either expert.

22          IT IS FURTHER ORDERED that Plaintiff’s request for appointment of an expert to evaluate

23   the standard of care provided by Naphcare is DENIED without prejudice for future evaluation by

24   pro bono counsel, if any, that agrees to represent Plaintiff.

25          IT IS FURTHER ORDERED that Plaintiff’s request for appointment of pro bono counsel is

26   GRANTED. Pro Bono Counsel is appointed pursuant to the Court’s General Order 2019-07

27   adopting the Pro Bono Program for the Representation of Pro Se Litigants.

28
                                                        4
     Case 2:18-cv-01184-JCM-EJY Document 109 Filed 08/21/20 Page 5 of 5




 1          IT IS FURTHER ORDERED that this matter is referred to the Pro Bono Program for the

 2   appointment of pro bono counsel for the limited purpose of representing Plaintiff in the

 3   evaluation of, conducting the discovery necessary and related to, and, ultimately potentially

 4   prosecuting Plaintiff’s claim that Naphcare had a custom of delaying care for inmates injured

 5   by corrections officers. In the course of this representation, pro bono counsel shall evaluate

 6   whether an expert is needed to assist the Court with questions presented by Plaintiff’s claim.

 7          IT IS FURTHER ORDERED that Plaintiff’s Motion for Reconsideration (ECF No. 103) is

 8   DENIED as moot.

 9

10          Dated this 21st day of August, 2020

11

12

13                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    5
